 
Exhibit 10.1
 
H&E EQUIPMENT SERVICES, INC.
 
2006 STOCK-BASED INCENTIVE COMPENSATION PLAN
 
ADOPTED JANUARY 23, 2006
 
AS AMENDED AND RESTATED, EFFECTIVE JUNE 6, 2006
 

1

H&E EQUIPMENT SERVICES, INC.

2006 STOCK-BASED INCENTIVE COMPENSATION PLAN

I. Purpose of the Plan

The purpose of this Amended and Restated Plan is to assist the Company, its
Subsidiaries and Affiliates in attracting and retaining valued Employees and
Directors by offering them a greater stake in the Company’s success and a closer
identity with it, and to encourage ownership of the Company’s Stock by such
Employees and Directors.

II. Definitions

A. “Affiliate” means any entity other than the Subsidiaries in which the Company
has a substantial direct or indirect equity interest, as determined by the
Board.

B. “Award” means an award of Deferred Stock, Restricted Stock, or Options under
the Plan.

C. “Board” means the Board of Directors of the Company.

D. “Cause” means: (i) the Participant’s willful misconduct or gross negligence
in connection with the performance of the Participant’s duties for the Company,
its Subsidiaries or Affiliates; (ii) the Participant’s conviction of, or a plea
of nolo contendere to, a felony or a crime involving fraud or moral turpitude;
(iii) the Participant’s engaging in any business that directly or indirectly
competes with the Company, its Subsidiaries or Affiliates; or (iv) disclosure of
trade secrets, customer lists or confidential information of the Company, its
Subsidiaries or Affiliates to a competitor or unauthorized person.

E. “Change in Control” means:

1. the acquisition in one or more transactions by any “Person” (as such term is
used for purposes of section 13(d) or section 14(d) of the 1934 Act) but
excluding, for this purpose, the Company or its Subsidiaries, any Stockholder of
the Company immediately prior to the consummation of the Company’s Initial
Public Offering or any employee benefit plan of the Company or its Subsidiaries,
of “Beneficial Ownership” (within the meaning of Rule 13d-3 under the 1934 Act)
of thirty-five percent (35%) or more of the combined voting power of the
Company’s then outstanding voting securities (the “Voting Securities”);

2. the individuals who, as of the effective date of the Plan, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that if the election, or nomination
for election by the Company’s Stockholders, of any new director was approved by
a vote of at least a majority of the Incumbent Board, such new director shall be
considered as a member of the Incumbent Board, and provided further that any
reductions in the size of the Board that are instituted voluntarily by the
Incumbent Board shall not constitute a Change in Control, and after any such
reduction the “Incumbent Board” shall mean the Board as so reduced;

3. a merger or consolidation involving the Company if the Stockholders of the
Company, immediately before such merger or consolidation, do not own, directly
or indirectly, immediately following such merger or consolidation, more than
seventy percent (70%) of the combined voting power of the outstanding Voting
Securities of the corporation resulting from such merger or consolidation;

4. a complete liquidation or dissolution of the Company or a sale or other
disposition of all or substantially all of the assets of the Company; or

5. acceptance by Stockholders of the Company of shares in a share exchange if
the Stockholders of the Company immediately before such share exchange, do not
own, directly or indirectly, immediately following such share exchange, more
than seventy percent (70%) of the combined voting power of the outstanding
Voting Securities of the corporation resulting from such share exchange.



  F.   “Code” means the Internal Revenue Code of 1986, as amended.

G. “Committee” means the Board or such committee designated by the Board to
administer the Plan under Section 0.

H. “Common Stock” means the common stock of the Company, par value $0.01 per
share, or such other class or kind of shares or other securities resulting from
the application of Section 0.

I. “Company” means H&E Equipment Services, Inc., a Delaware Corporation, or any
successor company or corporation.

J. “Company Stock” means the Common Stock or Preferred Stock of the Company.

K. “Deferred Stock” means an Award made under Section 0 of the Plan to receive
Company Stock at the end of a specified Deferral Period.

L. “Deferral Period” means the period during which the receipt of a Deferred
Stock Award under Section 0 of the Plan will be deferred.

M. “Director” means a member of either (i) the Company’s Board or (ii) the Board
of Directors of one of the Company’s Subsidiaries or Affiliates, who is not an
Employee of the Company or any Subsidiary.

N. “Disability” means, as determined by the Committee in its sole discretion,
that an Employee or Director:

1. is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or

2. is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering Employees or Directors, as applicable, of the Company, its
Subsidiaries or Affiliates.

O. “EBITDA” means for any given year, the Company’s earnings before interest,
income taxes, depreciation, amortization and any accounting charges incurred
with respect to this Plan or any Awards granted under this Plan as determined
after payment of bonuses, if any, but adjusted for purchase accounting or any
other items that are considered unique, or likely to affect only one accounting
period (unique or “one time” charges are charges for which, under generally
accepted accounting principles consistently applied, an adjustment to EBITDA
would be considered proper), as determined by the Board, in its sole discretion,
based on the audited financial statements for such year.

P. “Employee” means an officer or other key employee of the Company, a
Subsidiary or an Affiliate including a director who is such an employee.

Q. “Fair Market Value” means, on any given date, the value of one share of
Common Stock of the Company’s stock as determined by the Board in its sole
discretion.

R. “Incentive Stock Option” means an Option intended to meet the requirements of
an incentive stock option as defined in section 422 of the Code and designated
as an Incentive Stock Option.

S. “Initial Public Offering” means the first underwritten public offering of the
Company’s stock pursuant to a Registration Statement filed with the United
States Securities and Exchange Commission on Form S-1, or its then equivalent.

T. “1934 Act” means the Securities Exchange Act of 1934, as amended.

U. “Non-Qualified Option” means an Option not intended to be an Incentive Stock
Option, and designated as a Non-Qualified Option.

V. “Option” means any option to acquire Stock of the Company granted from time
to time under Section 0 of the Plan.

W. “Participant” means an Employee or Director to whom an Award is made.

X. “Plan” means the H&E Equipment Services, Inc. 2006 Stock-Based Incentive
Compensation Plan herein set forth, as amended from time to time.

Y. “Preferred Stock” means the preferred stock of the Company, or such other
class or kind of shares or other securities resulting from the application of
Section 0

Z. “Restricted Stock” means Company Stock awarded by the Committee under
Section 0 of the Plan.

AA. “Restriction Period” means the period during which Restricted Stock awarded
under Section 0 of the Plan is subject to forfeiture.

BB. “Retirement” means, in the case of an Employee, retirement from the active
employment of the Company, a Subsidiary or an Affiliate pursuant to the relevant
provisions of the applicable pension plan of such entity or as otherwise
determined by the Board. In the case of a Director, “Retirement” means
good-faith and complete termination of the Director’s service for the Company,
its Subsidiaries and Affiliates.

CC. “Securities Act” means the Securities Act of 1933, as amended.

DD. “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company (or any subsequent parent of
the Company) if each of the corporations other than the last corporation in the
unbroken chain owns stock possession 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

EE. “Ten Percent Stockholder” means a person who on any given date owns, either
directly or indirectly (taking into account the attribution rules contained in
section 424(d) of the Code), stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or a Subsidiary.

III. Eligibility

Any Employee or Director is eligible to receive an Award.

IV. Administration and Implementation of Plan

A. The Plan shall be administered by the Committee, which shall have full power
to interpret and administer the Plan and full authority to act in selecting the
Employees and Directors to whom Awards will be granted, in determining the type
and amount of Awards to be granted to each such Participant, the terms and
conditions of Awards granted under the Plan and the terms of agreements which
will be entered into with Participants.

B. The Committee’s powers shall include, but not be limited to, the power to
determine whether, to what extent and under what circumstances an Option may be
exchanged for cash, Company Stock or some combination thereof; to determine
whether, to what extent and under what circumstances an Award is made hereunder;
to determine whether, to what extent and under what circumstances Company Stock
or cash payable with respect to an Award shall be deferred, either automatically
or at the election of the Participant (including the power to add deemed
earnings to any such deferral); to grant Awards (other than Incentive Stock
Options) that are transferable by the Participant; and to determine the effect,
if any, of a Change in Control of the Company upon outstanding Awards. Upon a
Change in Control, the Committee may, at its discretion, (i) fully vest all
Awards made under the Plan, (ii) cancel any outstanding Awards in exchange for a
cash payment of an amount equal to the difference between the then Fair Market
Value of the stock underlying the Award and the option or base price of the
Award, (iii) after having given the Award Participant a chance to exercise any
outstanding Options, terminate any or all of the Award Participant’s unexercised
Options, or (iv) if the Company is not the surviving corporation, cause the
surviving corporation to assume or replace all outstanding Awards with
comparable awards.

C. The Committee shall have the power to adopt regulations for carrying out the
Plan and to make changes in such regulations as it shall, from time to time,
deem advisable. The Committee shall endeavor, in good faith, to avoid the
application of section 409A of the Code to any Award by taking such action,
including suspending the operation of any provision of this Plan or any Award,
as it reasonably determines to be necessary or appropriate to that result. No
such action shall be deemed to be an amendment adverse to the Participant within
the meaning of Section 0. Any interpretation by the Committee of the terms and
provisions of the Plan and the administration thereof, and all action taken by
the Committee, shall be final and binding on Participants.

D. The Committee may condition the grant of any Award or the lapse of any
Deferral or Restriction Period (or any combination thereof) upon the
Participant’s achievement of a Performance Goal that is established by the
Committee before the grant of the Award. For this purpose, a “Performance Goal”
shall mean a goal that must be met by the end of a period specified by the
Committee (but that is substantially uncertain to be met before the grant of the
Award) based upon: (i) the price of Common Stock, (ii) the market share of the
Company, its Subsidiaries or Affiliates (or any business unit thereof),
(iii) sales by the Company, its Subsidiaries or Affiliates (or any business unit
thereof), (iv) earnings per share of Common Stock, (v) return on shareholder
equity of the Company, (vi) costs of the Company, its Subsidiaries or Affiliates
(or any business unit thereof), (vii) cash flow of the Company, its Subsidiaries
or Affiliates (or any business unit thereof), (viii) return on total assets of
the Company, its Subsidiaries or Affiliates (or any business unit thereof),
(ix) return on invested capital of the Company, its Subsidiaries or Affiliates
(or any business unit thereof), (x) return on net assets of the Company, its
Subsidiaries or Affiliates (or any business unit thereof), (xi) operating income
of the Company, its Subsidiaries or Affiliates (or any business unit thereof)
including, without limitation, EBITDA, or (xii) net income of the Company, its
Subsidiaries or Affiliates (or any business unit thereof). The Committee shall
have discretion to determine the specific targets with respect to each of these
categories of Performance Goals. Before granting an Award or permitting the
lapse of any Deferral or Restriction Period subject to this Section, the
Committee shall certify that an individual has satisfied the applicable
Performance Goal.

V. Shares of Stock Subject to the Plan

A. Subject to adjustment as provided in Section 0, the total number of shares of
Common Stock available for Awards under the Plan shall be the number of shares
equal to twelve percent (12%) of the total number of shares of the Company’s
Common Stock outstanding after the consummation of the Company’s Initial Public
Offering, including after the exercise, if any, of the underwriters’ option to
cover over-allotments. The final number of shares of Common Stock available for
Awards under the Plan shall be determined by resolution of the Committee or the
Board subsequent to the consummation of the Company’s Initial Public Offering.

B. The maximum number of shares of Company Stock subject to Awards that may be
granted to any Participant during any calendar year (the “Individual Limit”)
shall not exceed 20% of the number of shares initially available for Awards
under Section 0. Subject to Section 0, Section 0 and Section 0, any Award that
is canceled or amended by the Committee shall count against the Individual
Limit. Notwithstanding the foregoing, the Individual Limit may be adjusted to
reflect the effect on Awards of any transaction or event described in Section 0.

C. Any shares issued by the Company through the assumption or substitution of
outstanding grants from an acquired company shall not (i) reduce the shares
available for Awards under the Plan, or (ii) be counted against the Individual
Limit. Any shares issued hereunder may consist, in whole or in part, of
authorized and unissued shares or treasury shares. If any shares subject to any
Award granted hereunder are forfeited or such Award otherwise terminates without
the issuance of such shares or the payment of other consideration in lieu of
such shares, the shares subject to such Award, to the extent of any such
forfeiture or termination, shall again be available for Awards under the Plan.

VI. Deferred Stock

An Award of Deferred Stock is an agreement by the Company to deliver to the
recipient a specified number of shares of Company Stock at the end of a
specified deferral period or periods. Such an Award shall be subject to the
following terms and conditions:

A. Deferred Stock Awards shall be evidenced by Deferred Stock agreements. Such
agreements shall conform to the requirements of the Plan and may contain such
other provisions as the Committee shall deem advisable.

B. Upon determination of the number of shares of Deferred Stock to be awarded to
a Participant, the Committee shall direct that the same be credited to the
Participant’s account on the books of the Company but that issuance and delivery
of the same shall be deferred until the date or dates provided in Section 0
hereof. Prior to issuance and delivery hereunder the Participant shall have no
rights as an stockholder with respect to any shares of Deferred Stock credited
to the Participant’s account.

C. No dividends shall be paid with respect to Deferred Stock. In lieu thereof,
at the end of the Deferral Period the Participant will be credited with that
number of additional whole shares of Company Stock that can be purchased (based
on their Fair Market Value at the end of the Deferral Period) with the sum of
the dividends that would have been paid with respect to an equal number of
shares of Company Stock between the grant date of such Deferred Stock and the
end of the Deferral Period.

D. The Committee may condition the grant of an Award of Deferred Stock or the
expiration of the Deferral Period upon the Participant’s achievement of one or
more Performance Goals specified in the Deferred Stock agreement. If the
Participant fails to achieve the specified Performance Goals, the Committee
shall not grant the Deferred Stock Award to the Participant, or the Participant
shall forfeit the Award and no Company Stock shall be transferred to him
pursuant to the Deferred Stock Award.

E. The Deferred Stock agreement shall specify the duration of the Deferral
Period taking into account termination of employment or service as a Director on
account of death, Disability, Retirement or other cause. The Deferral Period may
consist of one or more installments. At the end of the Deferral Period or any
installment thereof the shares of Deferred Stock applicable to such installment
credited to the account of a Participant shall be issued and delivered to the
Participant (or, where appropriate, the Participant’s legal representative) in
accordance with the terms of the Deferred Stock agreement. The Committee may, in
its sole discretion, amend a Deferred Stock Award pursuant to Section 0 hereof.

VII. Restricted Stock

An Award of Restricted Stock is a grant by the Company of a specified number of
shares of Company Stock to the Participant, which shares are subject to
forfeiture upon the happening of specified events. Such an Award shall be
subject to the following terms and conditions:

A. Restricted Stock shall be evidenced by Restricted Stock agreements. Such
agreements shall conform to the requirements of the Plan and may contain such
other provisions as the Committee shall deem advisable.

B. Upon determination of the number of shares of Restricted Stock to be granted
to the Participant, the Committee shall direct that a certificate or
certificates representing the number of shares of Company Stock be issued to the
Participant with the Participant designated as the registered owner. The
certificates representing such shares shall be legended as to sale, transfer,
assignment, pledge or other encumbrances during the Restriction Period and
deposited by the Participant, together with a stock power endorsed in blank,
with the Company, to be held in escrow during the Restriction Period.

C. During the Restriction Period the Participant shall have the right to receive
dividends from and to vote the shares of Restricted Stock.

D. The Committee may condition the grant of an Award of Restricted Stock or the
expiration of the Restriction Period upon the Participant’s achievement of one
or more Performance Goals specified in the Restricted Stock Agreement. If the
Participant fails to achieve the specified Performance Goals, the Committee
shall not grant the Restricted Stock to the Participant, or the Participant
shall forfeit the Award of Restricted Stock and the underlying Company Stock
shall be forfeited to the Company.

E. The Restricted Stock agreement shall specify the duration of the Restriction
Period and the performance, employment, service as a Director or other
conditions (including termination of employment or service as a Director on
account of death, Disability, Retirement or other cause) under which the
Restricted Stock may be forfeited to the Company. At the end of the Restriction
Period the restrictions imposed hereunder shall lapse with respect to the number
of shares of Restricted Stock as determined by the Committee, and the legend
shall be removed and such number of shares delivered to the Participant (or,
where appropriate, the Participant’s legal representative). The Committee may,
in its sole discretion, amend a Restricted Stock Award pursuant to Section 0
hereof.

VIII. Options

Options give a Participant the right to purchase a specified number of shares of
Company Stock from the Company for a specified time period at a fixed price.
Options may be either Incentive Stock Options or Non-Qualified Stock Options.
The grant of Options shall be subject to the following terms and conditions:

A. Option Grants: Options shall be evidenced by Option agreements. Such
agreements shall conform to the requirements of the Plan, and may contain such
other provisions as the Committee shall deem advisable.

B. Option Price: The price per share at which Company Stock may be purchased
upon exercise of an Option shall be determined by the Committee, but shall be
not less than the Fair Market Value of a share of Company Stock on the date of
grant. In the case of any Incentive Stock Option granted to a Ten Percent
Stockholder, the option price per share shall not be less than 110% of the Fair
Market Value of a share of Company Stock on the date of grant.

C. Term of Options: The Option agreements shall specify when an Option may be
exercisable and the terms and conditions applicable thereto. The term of an
Option shall in no event be greater than ten years (five years in the case of an
Incentive Stock Option granted to a Ten Percent Stockholder and ten years in the
case of all other Incentive Stock Options).

D. Incentive Stock Options: Each provision of the Plan and each Option agreement
relating to an Incentive Stock Option shall be construed so that each Incentive
Stock Option shall be an incentive stock option as defined in section 422 of the
Code, and any provisions of the Option agreement thereof that cannot be so
construed shall be disregarded. In no event may a Participant be granted an
Incentive Stock Option which does not comply with such grant and vesting
limitations as may be prescribed by section 422(b) of the Code. Incentive Stock
Options may not be granted to Directors or employees of Affiliates.

E. Restrictions on Transferability: No Incentive Stock Option shall be
transferable otherwise than by will or the laws of descent and distribution and,
during the lifetime of the Participant, shall be exercisable only by the
Participant. Upon the death of a Participant, the person to whom the rights have
passed by will or by the laws of descent and distribution may exercise an
Incentive Stock Option only in accordance with this Section 0.

F. Payment of Option Price: The option price of the shares of Company Stock upon
the exercise of an Option shall be paid: (i) in full in cash at the time of the
exercise or, (ii) with the consent of the Committee, in whole or in part in
Company Stock held by the Participant for at least six months valued at Fair
Market Value on the date of exercise. With the consent of the Committee, payment
upon the exercise of a Non-Qualified Option may be made in whole or in part by
Restricted Stock which has been held by the Participant for at least six months
(based on the fair market value of the Restricted Stock on the date the Option
is exercised, as determined by the Committee). In such case the Company Stock to
which the Option relates shall be subject to the same forfeiture restrictions
originally imposed on the Restricted Stock exchanged therefor.

G. Termination by Death: If a Participant’s employment by or service as a
Director of the Company, a Subsidiary or Affiliate terminates by reason of
death, any Option granted to such Participant may thereafter be exercised (to
the extent such Option was exercisable at the time of death or on such
accelerated basis as the Committee may determine at or after grant) by, where
appropriate, the Participant’s transferee or by the Participant’s legal
representative, for a period of 12 months from the date of death or until the
expiration of the stated term of the Option, whichever period is shorter.

H. Termination by Reason of Disability: If a Participant’s employment by or
service as a Director of the Company, a Subsidiary or Affiliate terminates by
reason of Disability, any unexercised Option granted to the Participant may
thereafter be exercised by the Participant (or, where appropriate, the
Participant’s transferee or legal representative), to the extent it was
exercisable at the time of termination, for a period of 24 months or such
shorter term as determined by the Committee (12 months in the case of an
Incentive Stock Option) from the date of such termination of employment or until
the expiration of the stated term of the Option, whichever period is shorter.

I. Termination by Reason of Retirement: If a Participant’s employment by or
service as a Director of the Company, a Subsidiary or Affiliate terminates by
reason of Retirement, any unexercised Option granted to the Participant may
thereafter be exercised by the Participant (or, where appropriate, the
Participant’s transferee or legal representative), to the extent it was
exercisable at the time of termination, for a period of 5 years or such shorter
term as determined by the Committee (12 months in the case of an Incentive Stock
Option) from the date of such termination of employment or service as a Director
or until the expiration of the stated term of the Option, whichever period is
shorter. Notwithstanding the foregoing, if, and to the extent, required by
section 409A of the Code in the case of a Specified Employee, as defined in
section 409A(a)(2)(B) of the Code, any unexercised Option shall not be exercised
earlier than six months after the date of retirement.

J. Termination Not for Cause: If a Participant’s employment by or service as a
Director of the Company, a Subsidiary or Affiliate is terminated by the Company,
the Subsidiary or Affiliate not for Cause, any unexercised Option granted to the
Participant may thereafter be exercised by the Participant (or, where
appropriate, the Participant’s transferee or legal representative), to the
extent it was exercisable at the time of termination, for a period of 60 days or
such shorter term as determined by the Committee from the date of such
termination of employment or service as a Director or until the expiration of
the stated term of the Option, whichever period is shorter. Notwithstanding the
foregoing, and to the extent required by section 409A of the Code in the case of
a Specified Employee, as defined in section 409A(a)(2)(B) of the Code, any
unexercised Option shall not be exercised earlier than six months after the date
of termination not for cause.

K. Termination for Cause or Other Reason: If a Participant’s employment by or
service as a Director of the Company, a Subsidiary or Affiliate is terminated by
the Company, the Subsidiary or Affiliate for Cause, or otherwise terminates for
any reason not specified in this Section 0 (including a voluntary termination),
all unexercised Options awarded to the Participant shall terminate on the date
of such termination.

IX. Adjustments upon Changes in Capitalization

In the event of a reorganization, recapitalization, stock split, spin-off,
split-off, split-up, stock dividend, issuance of stock rights, combination of
shares, merger, consolidation or any other change in the corporate structure of
the Company affecting Company Stock, or any distribution to stockholders other
than a cash dividend, the Board shall make appropriate adjustment in the number
and kind of shares authorized by the Plan and any other adjustments to
outstanding Awards as it determines appropriate. No fractional shares of Company
Stock shall be issued pursuant to such an adjustment. The Fair Market Value of
any fractional shares resulting from adjustments pursuant to this Section shall,
where appropriate, be paid in cash to the Participant.

X. Effective Date, Termination and Amendment

This Amendment and Restatement of the Plan shall become effective on the date
the Amendment and Restatement is approved by the Board, provided that Options
granted under the Plan to Directors shall expressly not be exercisable until
this Amendment and Restatement shall have been approved by the Company’s
stockholders in accordance with the rules of the NASDAQ Stock Market and
applicable law. The Plan shall remain in full force and effect until the earlier
of ten years from the effective date, or the date it is terminated by the Board.
The Board shall have the power to amend, suspend or terminate the Plan at any
time, provided that no such amendment shall be made without stockholder approval
which shall (i) increase (except as provided in Section 0) the total number of
shares available for issuance pursuant to the Plan; (ii) change the class of
Employees or Directors eligible to be Participants; (iii) modify the Individual
Limit (except as provided Section 0) or the categories of Performance Goals set
forth in Section 0; or (iv) change the provisions of this Section 0. Termination
of the Plan pursuant to this Section 0 shall not affect Awards outstanding under
the Plan at the time of termination.

XI. Transferability

Except as provided below, Awards may not be pledged, assigned or transferred for
any reason during the Participant’s lifetime, and any attempt to do so shall be
void and the relevant Award shall be forfeited. The Committee may grant Awards
(except Incentive Stock Options) that are transferable by the Participant during
his lifetime, but such Awards shall be transferable only to the extent
specifically provided in the agreement entered into with the Participant. The
transferee of the Participant shall, in all cases, be subject to the provisions
of the agreement between the Company and the Participant.

XII. General Provisions

A. Nothing contained in the Plan, or any Award granted pursuant to the Plan,
shall confer upon any Employee or Director any right to continued employment by
or service as a Director of the Company, a Subsidiary or Affiliate, nor
interfere in any way with the right of the Company, a Subsidiary or Affiliate to
terminate the employment or service as a Director of any Participant at any
time.

B. For purposes of this Plan, transfer of employment or service as a Director
between the company and its Subsidiaries and Affiliates shall not be deemed
termination of employment or service as a Director.

C. Participants shall be responsible to make appropriate provision for all taxes
required to be withheld in connection with any Award, the exercise thereof and
the transfer of shares of Company Stock pursuant to this Plan. Such
responsibility shall extend to all applicable Federal, state, local or foreign
withholding taxes. In the case of the payment of Awards in the form of Company
Stock, or the exercise of Options, the Company shall, at the election of the
Participant, have the right to retain the number of shares of Company Stock
whose Fair Market Value equals the amount legally required to be withheld in
satisfaction of the applicable withholding taxes. Agreements evidencing such
Awards shall contain appropriate provisions to effect withholding in this
manner.

D. Without amending the Plan, Awards may be granted to Employees or Directors
who are foreign nationals or employed outside the United States or both, on such
terms and conditions different from those specified in the Plan as may, in the
judgment of the committee, be necessary or desirable to further the purpose of
the Plan.

E. To the extent that Federal laws (such as the 1934 Act, the Code or the
Employee Retirement Income Security Act of 1974) do not otherwise control, the
Plan and all determinations made and actions taken pursuant hereto shall be
governed by the law of Delaware and construed accordingly.

F. The Committee may amend any outstanding Awards to the extent it deems
appropriate; provided, however, except as provided in Section 0, no Award may be
repriced, replaced, regranted through cancellation, or modified without
stockholder approval. The Committee may amend Awards without the consent of the
Participant, except in the case of amendments adverse to the Participant, in
which case the Participant’s consent is required to any such amendment.

2